Citation Nr: 1429464	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for essential tremor, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from May 1967 to March 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2010.  A transcript of the hearing is in the Veteran's file. 

In August 2010, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

September 2013 and May 2012 rating decisions reference records from the Social Security Administration, private treatment records and other evidence which may be pertinent to the issue on appeal, but are not included with the claim file.  Remand is required so that these records may be obtained and made available for Board review.  

Additionally, since the matter was last readjudicated in a January 2012 supplemental statement of the case (SSOC), additional evidence in the form of VA treatment records has been submitted.  There is no indication that the AOJ considered this evidence.  This must be rectified upon remand.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the evidence listed in the September 2013 and May 2012 rating decisions. 

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Associate any temporary folder with the claim file.  

3.  Review the claim file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a SSOC and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



